Claims 1-19 are pending and under consideration.

Priority:  This application claims benefit of provisional application 62/591328, filed November 28, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing the monoclonal antibody Trastuzumab comprising introducing the recited expression system in HEK 293 cells, culturing or cultivating the HEK 293 cells under specific conditions sufficient to induce expression of said monoclonal antibody, and collecting said monoclonal antibody expressed by the HEK 293 cells, does not reasonably provide enablement for a method of collecting and/or producing any and/or all monoclonal antibodies expressed by any host cell comprising the recited expression system and under any culture condition(s).  The specification make and/or use the invention commensurate in scope with these claims.
The claims are directed to a method of producing a monoclonal antibody, comprising collecting and/or producing monoclonal antibodies expressed in a host cell comprising the recited expression system.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  See MPEP § 2164.01(a).  The Factors considered to be most relevant to the instant rejection are addressed in detail below.
(A) The breadth of the claims:  Claim 12 is drawn to a method of producing a monoclonal antibody, comprising collecting the monoclonal antibody expressed by the recited expression system present in a host cell.
Claim 13 is dependent on claim 12 and recite wherein collecting the monoclonal antibody comprises purifying the monoclonal antibody.
Claim 14 is drawn to a method of producing a monoclonal antibody, comprising introducing the recited expression system into a host cell, and collecting the monoclonal antibody expressed by the recited system. 

Claim 11 is drawn to a host cell comprising the recited expression system. 
Accordingly, the claims encompasses a large genus of engineered host cells comprising an expression system comprising nucleic acid molecules encoding any monoclonal antibody and cultured and/or cultivated under any unspecified condition(s) which may or may not produce any amount of a monoclonal antibody.  The recited expression system comprising nucleic acid molecules encoding any heavy chain and light chain of any monoclonal antibody is introduced into any host cell and combined with biological pathway enzymes and proteins already present in the host cell.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which host cell will be compatible with the recited expression system and under which condition(s) would be functionally compatible for the recited expression system to express or produce any amount of a monoclonal antibody.
(B) The nature of the invention:  The nature of the invention is engineering of a host cell to impart the ability to express or produce a monoclonal antibody.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of host cells comprising an expression system comprising nucleic acid molecules of interest or encoding monoclonal antibodies, it is known that the product, starting materials, and production process all affect host choice.  It is known that several parameters such as cell line type, cell size and cell cycle, product characteristics, vector/promoter of transfection, methods of transfection and clone selection, post-transcription regulation and growth medium, among many others, have great impact on the in vitro is still very limited; currently, there is a lack of relevant data concerning the dynamic levels of the multiple discrete components of a mammalian system and an incomplete understanding of their interactions (p. 133).  
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification discloses an exemplary expression system comprising nucleic acid molecules encoding the monoclonal antibody Trastuzumab in HEK 293 cells.  However, the specification does not disclose a genus of engineered host cells comprising the recited expression system comprising nucleic acid molecules encoding any monoclonal antibody and cultured and/or cultivated under any unspecified condition(s) to produce an amount of a monoclonal antibody, as encompassed by the claims.  Without guidance on which host cells will be compatible with the recited expression system and under which condition(s) would be functionally compatible for the recited expression system to express or produce any amount of a monoclonal antibody, one skilled in the art would not know which monoclonal antibody would be expressed or produced with which host cell.  Thus, searching for and/or selecting an appropriate host cell to express an monoclonal antibody with the recited expression system is well outside the realm of routine experimentation and predictability in the art of success is extremely low.  

In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (US 5851796).  Schatz teaches an expression construct comprising a nucleic acid molecule encoding a tetracycline transactivator (tTA) operable linked to a tetracycline responsive element (i.e. tetracycline operator) (at least col. 4 lines 43-65, col. 7 lines 37-55; instant claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (US 5851796) in view of Reilly et al. (US 7655783) and Meagher (US 8912385).  Schatz discloses an autoregulatory tetracycline-regulated system for inducing gene expression comprising a first nucleic acid molecule encoding a tTA operably linked to a promoter and at least one tet operator .
Reilly et al. disclose methods for producing antibodies, including monoclonal antibodies (at least col. 14 lines 41-44, col. 15 lines 59-67), where it is known that the heavy chains and light chains constituting antibodies may be encoded by a single polynucleotide or by separate polynucleotides (at least col. 25 lines 4-7, col. 28 lines 40-43).  Reilly et al. also disclose expression of the heavy chain and light chain under inducible conditions (at least col. 28 lines 40-45).
Meagher also discloses production of monoclonal antibodies, where it is disclosed that inducible expression systems can be used (at least col. 28 lines 17-20).  In a tetracycline system, it is disclosed that the genes of interest (gene 1 and/or 2) are inserted into a vector adjacent to a tetracycline-responsive promoter (TRE) and in another vector, tTA is inserted next to a promoter that can direct expression (at least col. 41 lines 34-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed expression system comprising an expression construct comprising a nucleic acid molecule encoding tTA operably linked to a promoter, an expression construct comprising tTA operably linked to a tet operator (a tetracycline responsive element (TRE)), an expression construct comprising a nucleic 

Regarding instant claim 4, Reilly et al. disclose the constant domains of antibody heavy chains can be selected from among immunoglobulins IgG, IgM, IgA, IgD, and IgE (at least col. 14 line 64 to col. 15 line 11).
Regarding instant claim 3, Reilly et al. disclose light chains from any vertebrate species are selected from among kappa and lamda light chains.
Regarding instant claims 8-10, Schatz discloses the expression constructs are incorporated in vectors comprising a promoter, including a CMV promoter (at least col. 7 line 37 to col. 8 line 17, col. 9 lines 30 to col. 10 line 25).  Meagher also discloses the genes of interest are inserted into plasmids or viral vectors comprising a promoter, where vectors include adenovirus vectors (at least col. 41 lines 34-64), and promoters include CMV (at least col. 42 line 57).
Regarding instant claims 11-15, Schatz discloses host cell comprising the expression system to produce the heterologous proteins, i.e. immunoglobulins (at least 13 lines 16-60).  Reilly et al. also disclose host cells comprising the vectors encoding monoclonal antibodies and methods of producing the antibodies (at least col. 27-33).  Therefore, it would have been obvious to arrive at host cells that express monoclonal antibodies as the protein of interest by inserting the genes encoding the heavy chains and the light chains of the monoclonal antibody in separate expression constructs each comprising a promoter and tet operator (TRE) in an expression system also comprising expression constructs comprising tTA operably linked to a promoter and/or at least one tet operator (TRE), where the expression system is introduced into the host 
Regarding instant claims 16-18, Schatz discloses kits comprising the autoregulatory tetracycline-regulated system for increased production of heterologous proteins of interest (at least col. 3).  Reilly et al. also disclose kits for producing the immunoglobulins, including monoclonal antibodies (at least col. 11-12).  Therefore, it would have been obvious to arrive at a kit of parts for expressing monoclonal antibodies as the protein of interest, comprising an expression system comprising genes encoding the heavy chains and the light chains of the monoclonal antibody in separate expression constructs each comprising a promoter and tet operator (TRE) in an expression system also comprising expression constructs comprising tTA operably linked to a promoter and/or at least one tet operator (TRE), and host cells comprising said expression system.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656